 

Exhibit 10.99

 

AMENDMENT TO AMENDMENT TO BUSINESS LOAN AGREEMENT, PROMISSORY NOTE AND RELATED
DOCUMENTS

 

THIS AMENDMENT TO BUSINESS LOAN AGREEMENT, PROMISSORY NOTE AND RELATED DOCUMENTS
(this “Amendment”) is entered into as of this 10th day of March, 2020, by and
between COLLECTORS UNIVERSE, INC., a Delaware corporation (“Borrower”), on the
one hand, and ZIONS BANCORPORATION, N.A., dba California Bank & Trust
(“Lender”), on the other hand.

 

RECITALS

 

A. Lender has heretofore extended a revolving line of credit (together with any
and all amendments thereto or modifications thereof, the “Loan”) to Borrower in
the maximum principal amount of Ten Million and No/100 Dollars ($10,000,000.00),
as evidenced, by (i) that certain Business Loan Agreement dated January 10, 2017
executed and delivered by Borrower and Lender (the “Loan Agreement”); (ii) an
Addendum to the Loan Agreement (the “Loan Agreement Addendum”) entered into by
Borrower and Lender concurrently with the Loan Agreement which amended or
modified certain of the terms and provisions of the Loan Agreement (together
with any and all amendments and addenda thereto or modifications thereof made
prior to the date of this Amendment), and (iii) that certain Promissory Note
dated January 10, 2017 in the original face amount of Ten Million and No/100
Dollars ($10,000,000.00) (the “Note”), executed by Borrower in favor of Lender
and (iv) an Addendum to Promissory Note (the “Note Addendum”) entered into by
Borrower and Lender concurrently with the execution and delivery of the Note by
Borrower, which amended or modified certain of the terms and provisions of the
Note; (v) any amendments and addenda to or modifications of any of the
aforementioned documents entered into or furnished prior to the date of this
Amendment.

 

B. By its express terms, the Loan Agreement Addendum provides that (i) such
Addendum is an integral part of the Loan Agreement and amends and modifies the
Loan Agreement in the manner and to the extent set forth in such Addendum, and
(ii) in the event of any conflict between any provisions of the Loan Agreement
and any provisions of its Addendum, the provisions of the Addendum shall control
and supersede the conflicting provisions of the Loan Agreement.

 

C. By its express terms, the Note Addendum provides that (i) such Addendum is an
integral part of the Note and amends and modifies the Note in the manner and to
the extent set forth in such Addendum, and (ii) in the event of any conflict
between any provisions of the Note and any provisions of its Addendum, the
provisions of the Addendum shall control and supersede the conflicting
provisions of the Note.

 

D. The Loan Agreement, Note, and all other agreements (including the Loan
Agreement Addendum and the Note Addendum), and all other instruments and other
documents executed by Borrower and Lender in connection with the Loan, as and to
the extent modified by this Amendment, shall at all times hereinafter be
referred to collectively as the “Loan Documents.”

 

E. The parties hereto each desire to amend the Loan Agreement, Note, and certain
other Loan Documents, as provided herein.

 

AGREEMENT

 

1. Recitals. The recitals set forth hereinabove are incorporated herein by this
reference. Each of Borrower and Lender agrees and acknowledges that the factual
information recited above is true and correct. Unless otherwise expressly
provided to the contrary in this Amendment, all terms not expressly defined in
this Amendment shall be as defined in the Loan Agreement, the Loan Agreement
Addendum or the Note or the Note Addendum, as the case may be. From and after
the date of this Amendment, all references in any of the Loan Documents to the
Loan Agreement and to the Note shall mean the Loan Agreement and the Note,
respectively, as amended by this Amendment.

 

1

 

 

2. Reaffirmation. This Amendment is, in part, a reaffirmation of the
obligations, indebtedness and liability of Borrower to Lender as evidenced by
the Loan Documents. Therefore, Borrower acknowledges and agrees that, except as
amended or modified by this Amendment, all of the terms and conditions of the
Loan Documents are and shall remain in full force and effect, without waiver or
modification of any kind whatsoever, and are ratified and confirmed in all
respects.

 

3. Amendment to Loan Agreement, Note and other Loan Documents.

 

A. The Loan Agreement, and the Note, the Addenda thereto referenced above, and
the other Loan Documents are hereby amended as follows:

 

(i) All references to “$10,000,000.00” are hereby amended to read
“$15,000,000.00”, and the amount of the “Total Commitment” (as set forth in the
Loan Agreement) shall be $15,000,000.00.

 

(ii) All references to “Ten Million and 00/100 Dollars” are hereby amended to
read “Fifteen Million and 00/100 Dollars”.

 

(iii) All references to the Maturity and maturity date of “3-10-20” are hereby
amended to read “3-10-22”.

 

(iv) All references to “ZB, N.A., dba California Bank & Trust” are hereby
amended to read “ZIONS BANCORPORATION, N.A., dba California Bank & Trust”.

 

B. The Note, as heretofore amended or modified by the Note Addendum, is hereby
amended as follows:

 

(i) The final three sentences of the paragraph entitled “VARIABLE INTEREST RATE”
on page 1 of the Note are hereby deleted in their entirety and replaced with the
following sentences:

 

“The Index currently is 1.00% per annum. Interest on the unpaid principal
balance of this Note will be calculated as described in the “INTEREST
CALCULATION METHOD” paragraph using a rate of 2.250 percentage points over the
Index, resulting in an initial rate of 3.25%. NOTICE: Under no circumstances
will the interest rate on this loan be less than 2.250% per annum or more than
the maximum rate allowed by applicable law.”

 

(ii) The section entitled “VARIABLE RATE FLOOR” on page 1 of the Note is hereby
deleted in its entirety and replaced with the following:

 

“VARIABLE RATE FLOOR. Notwithstanding anything to the contrary herein, if the
interest rate is calculated with any LIBOR or LIBOR/Swap rate index plus a
margin, then under no circumstances will the Index be less than zero percent
(0%) per annum. To the extent there is an interest rate floor set forth in the
VARIABLE INTEREST RATE which is different than the interest rate floor described
in this paragraph, then, the interest rate floor amount set forth in the
VARIABLE INTEREST RATE paragraph shall be applicable. Under no circumstances
will the interest rate on this Note be less than 2.250% per annum.”

 

(iii) The following paragraphs are hereby added to the Note immediately
preceding the paragraph of the Note entitled “INTEREST RATE OPTIONS”:

 

“LIBOR INDEX RATE SUBSTITUTION. If the Interest Rate is calculated with any
LIBOR or LIBOR/Swap rate index, if Lender determines, in its sole discretion,
that the LIBOR Base rate (“LIBOR Index”) (i) has been or imminently will be
discontinued, (ii) is no longer an industry-accepted reference rate for loans of
a similar type to the Loan and/or has been superseded by an alternative
reference rate, or (iii) is no longer representative or may not be used pursuant
to a public statement by the administrator of the LIBOR index or other
regulatory authority (e.g., the Federal Reserve), in each case with respect to
any type of loan or transaction, then Lender may select an alternative reference
rate, which may reflect adjustments to the related spread or margin
(collectively, the “Substitute Index Rate”), to be used in lieu of the
LIBOR-based interest rate set forth in the Note and/or this Agreement (the
“Pre-Substitute Rate”).

 

2

 

 

Lender and Borrower acknowledge that the discontinuation of the LIBOR Index is a
future event over which neither Lender nor Borrower has influence but which will
necessarily affect the Pre-Substitute Rate. Accordingly, Lender shall use
reasonable efforts to select a Substitute Index Rate that Lender in good faith
believes is practical means of preserving the parties’ intent relative to the
economics of the Pre-Substitute Rate. Notwithstanding the foregoing, the parties
acknowledge that, initially and/or over time, the Substitute Index Rate will
differ from the Pre-Substitute Rate. In selecting the Substitute Index Rate,
Lender shall consider to what extent and the manner in which industry-accepted
substitutes for the LIBOR Index have been established, and the parties
acknowledge that different Substitute Index Rates may be selected for different
types of loans and transactions. Borrower agrees that Lender shall not be liable
in any manner for its selection of a Substitute Index Rate, provided that Lender
makes such selection in good faith.

 

The Substitute Index Rate shall be used in lieu of the Pre-Substitute Rate, and
all references in this Note to the Pre-Substitute Rate shall be deemed to refer
to the Substitute Index Rate, effective as of the date specified by Lender in a
written notice given by Lender to Borrower. To the extent practicable, such
notice shall be given at least 30 days prior to the effective date. The
Substitute Index Rate shall remain in effect from the effective date set forth
in such notice until the Maturity Date, as such may be extended, unless such an
instance occurs where the Substitute Index Rate is no longer available, in which
case the provisions of this section will apply for purposes of replacing the
Substitute Index Rate.”

 

C. The provision entitled “Additional Indebtedness” which immediately precedes
the paragraph entitled “LENDER’S EXPENDITURES” in the Loan Agreement is hereby
amended and restated in its entirety to read as follows:

 

“Additional Indebtedness. No additional indebtedness (except for purchase money
indebtedness, obligations under capitalized and operating leases and any other
borrowings heretofore or hereafter obtained from Lender) without prior Lender
approval.”

 

4. Effective Date of Amendment. This Amendment and the amendments provided for
herein shall be effective as of the timely and complete satisfaction, or waiver,
of each and all of the conditions precedent set forth in Section 6 of this
Amendment. From and after the effective date of this Amendment, this Amendment
and any other documents and instruments executed in connection herewith by
Borrower and/or Lender shall each constitute one of the “Loan Documents.”

 

5. Conditions Precedent to Effectiveness of Amendment. The effectiveness of this
Amendment is expressly conditioned upon the following having occurred or Lender
having received as of March 10, 2020, all of the following documents,
certificates and other instruments, in form and content reasonably satisfactory
to Lender and its counsel:

 

A. This Amendment, fully executed by Borrower; and

 

B. Such additional information, assignments, agreements, certificates, reports,
approvals, instruments, documents, and consents as Lender may reasonably
request, in connection with this Amendment and/or any of the matters which are
the subject of this Amendment including, without limitation, resolutions and/or
other authorizations of Borrower evidencing approval and authorization of the
transactions contemplated hereby and the documents and instruments to be
executed by Borrower in connection herewith.

 

6. Payment of Lender’s Fees and Costs. Borrower agrees that, within seven (7)
days of its receipt from Lender of a written notice setting forth the amount of
such fees and costs, it shall pay the reasonable fees and costs of Lender
incurred in connection with the preparation, negotiation, administration and
execution of this Amendment and all documents being entered into in connection
with this Amendment including, but not limited to, reasonable attorneys’ fees
and costs and the reasonable fees and costs of other professionals retained by
Lender in connection with this Amendment.

 

3

 

 

7. Miscellaneous.

 

A. Section headings used in this Amendment are for convenience of reference only
and shall not affect the construction or interpretation of this Amendment or the
provisions hereof.

 

B. This Amendment may be executed in one or more counterparts, but all of the
counterparts shall constitute one and the same Amendment; provided, however,
that this Amendment shall not be effective and enforceable unless and until it
is executed by all parties hereto.

 

C. This Amendment and the other documents and instruments executed in connection
therewith constitute the product of the negotiation of the parties hereto and
the enforcement hereof shall be interpreted in a neutral manner, and not more
strongly for or against any party based upon the source of the draftsmanship
hereof.

 

D. This Amendment and any other documents or instruments between Borrower and
Lender contemplated herein, constitute the entire agreement between them with
respect to the subject matter hereof and supersede all prior agreements and
understandings, both written and oral, between Borrower and Lender with respect
to the subject matter of this Amendment.

 

E. In the event that any provision of this Amendment, or the application
thereof, becomes or is declared by a court of competent jurisdiction to be
illegal, void or unenforceable, the remainder of this Amendment will continue in
full force and effect and the application of such provision to other persons or
circumstances will be interpreted so as reasonably to effect the intent of the
parties hereto. Borrower and Lender further agree to negotiate in good faith in
an effort to replace any such void or unenforceable provision of this Amendment
with a valid and enforceable provision that will achieve, to the maximum extent
possible, the economic, business and other purposes of such void or
unenforceable provision.

 

F. This Amendment is not a novation. The Loan Agreement and the Loan Agreement
Addendum, the Note and the Note Addendum and the other Loan Documents entered
into prior to the date hereof shall remain in full force and effect and, except
as amended by this Amendment, shall remain unchanged. Nothing contained in this
Amendment shall be deemed to constitute a waiver by Lender of any required
performance by Borrower or any Event of Default (as defined in the Loan
Agreement) heretofore occurring under or in connection with the Loan Agreement,
the Note or any of the other Loan Documents. In the event there is a conflict
between any term, condition or provision of this Amendment, on the one hand, and
any term, condition or provision of the Loan Agreement, the Loan Agreement
Addendum, the Note, the Note Addendum, or any of the other Loan Documents
entered into prior to the date hereof, on the other hand, the terms, conditions
and provisions of this Amendment shall control.

 

4

 

 

IN WITNESS WHEREOF, this Amendment is executed by Borrower and Lender as of the
day and year first above written.

 

BORROWER:

 

COLLECTORS UNIVERSE, INC.,

a Delaware corporation

      By: /s/ JOSEPH WALLACE   Name: Joseph Wallace   Its: Senior Vice President
and
Chief Financial Officer/Assistant Secretary  

 

LENDER:

 

ZIONS BANCORPORATION, N.A.,

dba California Bank & Trust

 

By: /s/ GRANT HAMMOND   Name: Grant Hammond   Title: V. P. Portfolio Manager  

 



5

 

 